Milonas, J.,
dissents in a memorandum as follows: The trial court instructed the jury that the “testimony of a person convicted of a crime is to be approached with caution and can be disregarded unless it produces in your mind positive conviction of its truth.” While this statement was unfortunate and should have been omitted, the charge, considered as a whole, was both fair and balanced. (See, People v Leyva, 38 NY2d 160, 170.) Following this charge, the court proceeded to advise the members of the jury that such an individual (namely, one who has been convicted of a crime) is a witness whose entire testimony must be examined as must all of the testimony in the case. Moreover, the court explained, his “method of life is but one of the factors which you may consider in determining whether to believe such a witness’s testimony. It is your duty to determine whether that witness or any witness is to be believed in whole or in part or not at all. Whenever inconsistencies appear in the testimony of a witness, it is your duty to reconcile them, if you are honestly able to do so. You are not to reject arbitrarily the testimony of any witness. You should consider the testimony of every witness carefully and determine whether you will accept it or reject it in whole or in part.”
Thus, any undue emphasis which may have been placed on the testimony of a person who has been convicted of a crime (that is, the defendant) as a result of the questionable sentence was attenuated by the court’s remarks immediately thereafter when it directed the jury to carefully examine the testimony of every witness. The court did not, as was the situation in People v Gadsden (80 AD2d 508), suggest to the jury that the defendant’s testimony be subjected to special scrutiny or was of less value than that of a disinterested witness. Consequently, I fail to perceive reversible error.